UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6885



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a
Jus,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-45)


Submitted:   August 30, 2000             Decided:   September 18, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Jerrell Sims, Appellant Pro Se. Kenneth E. Melson, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Nicholas
Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine Jerrell Sims appeals the district court’s order de-

nying his second motion for reconsideration of the district court’s

denial of his Fed. R. Crim. P. 33 motion for a new trial.       Sims

filed an untimely notice of appeal of the district court’s order

denying reconsideration.    We dismiss for lack of jurisdiction.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4.      These periods are "mandatory and jurisdic-

tional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).    A defendant in a criminal case has ten days from the

entry of a judgment to file a notice of appeal.      See Fed. R. App.

P. 4(b)(1).    This appeal period may be tolled under the provisions

of Fed. R. App. P. 4 (b)(3) or extended within the thirty days fol-

lowing the expiration of the ten-day appeal period.      See Fed. R.

App. P. 4(b)(4).

     The district court entered its denial of Sims’ motion on May

25, 2000; Sims’ notice of appeal was filed on June 15, 2000, the

date which he alleged he gave the notice of appeal to prison

officials.*   Sims’ failure to note a timely appeal or obtain an ex-

tension of the appeal period leaves this court without jurisdiction

to consider the merits of his appeal.     We therefore dismiss this



     *
         See Houston v. Lack, 487 U.S. 266 (1988).


                                  2
appeal.   We also deny Sims’ motion for the production of his trial

transcript at government expense.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3